Citation Nr: 1042879	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  98-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for fatigue, to include due to an undiagnosed 
illness.

2.  Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for pain and locking in the joints, to include 
due to an undiagnosed illness.

3.  Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for memory loss, to include due to an 
undiagnosed illness.

4.  Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for mood swings, to include due to an 
undiagnosed illness.

5.  Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for migraine headaches, to include due to an 
undiagnosed illness.

6.  Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for sleeplessness, to include due to an 
undiagnosed illness.

7.  Entitlement to service connection for echoing in the ears to 
include due to an undiagnosed illness.

8.  Entitlement to service connection for loss of strength to 
include due to an undiagnosed illness.

9.  Entitlement to service connection for numbness in hands and 
legs to include due to an undiagnosed illness.

10.  Entitlement to service connection for vision deterioration 
to include due to an undiagnosed illness.

11.  Entitlement to service connection for residuals of an injury 
of the right arm and neck to include due to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980 
and from September 1990 to May 1991.  Service in Southwest Asia 
is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the Veteran's claims for service 
connection.  

Procedural history

In an unappealed March 1994 rating decision, the Cleveland, Ohio, 
RO denied the Veteran's claims for service connection for, among 
other things, fatigue, sleeplessness, joint pain or locking, head 
pains, memory loss, and a psychological condition manifested by 
mood swings.

The Veteran's October 1996 claims for service connection were 
denied in part and granted in part by the June 1997 rating 
decision.  The Veteran perfected an appeal as to the issues 
listed on the face sheet of this Remand.

In October 2000, the Board remanded the case to allow the veteran 
to reschedule a hearing before a Veterans Law Judge (VLJ).  In an 
April 2003 note to the record, the RO indicated that a 
"statement" was received from the veteran indicating he wished 
to withdraw his request for a hearing.

In a June 2003 decision, the Board remanded the case for further 
procedural and evidentiary development.  In a July 2008 decision, 
the Board remanded the claim for further procedural and 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the Introduction, the Board remanded the Veteran's 
claims for several developmental actions including notice for new 
and material claims, identifying a current address for the 
Veteran and providing several medical examinations pertaining to 
the Veteran's claims.  Since the Board's July 2008 remand, the 
Veteran has identified VA and state governmental records that he 
believes may support his claim.  In a June 2009 request, he 
requested that VA obtain records from Madison Correctional 
Facility, London Correctional Facility and the VA facility in 
Marion, Ohio.  In a September 2009 request, he requested that VA 
obtain records from a VA facility in Cols, Ohio, as well as the 
VA facility in Marion, Ohio.  

A review of the record indicates that VA has not attempted to 
obtain those records.  The Veteran, through his representative, 
requests that the Board remand the claims so that the records can 
be obtained and included in his VA claims folder.  See September 
2010 formal brief.  Under 38 U.S.C.A. § 3.159(c)(1) and (2) 
(2010), VA is obligated to make reasonable attempts to obtain 
such records.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing 
and request that he identify all locations, 
VA or otherwise, where he has received 
treatment for any of his claimed disorders.  
Any response from the Veteran shall be 
associated with the Veteran's VA claims 
folder.

2.  Following completion of the foregoing, 
VBA shall seek any medical records identified 
by the Veteran, including those that may be 
at Madison Correctional Facility, London 
Correctional Facility and VA facilities in 
Marion and "Cols," Ohio.  Any such records 
obtained shall be associated with the 
Veteran's VA claims folder.

3.  Following completion of the foregoing and 
any other development deemed necessary, VBA 
shall readjudicate the Veteran's claims for 
fatigue, joint pain, memory loss, mood 
swings, migraine headaches, sleeplessness, 
echoing in ears, loss of strength, numbness 
in hands and legs, vision deterioration, and 
residuals of an injury to the right arm and 
neck.  If the benefits sought on appeal 
remain denied, VBA should provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


